Citation Nr: 9931892	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  97-33 724A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether the achievement of the veteran's vocational goal is 
reasonably feasible for purposes of entitlement to vocational 
rehabilitation and training under Chapter 31, Title 38, 
United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran served on active duty from April 1987 to March 
1995.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 determination of the 
Department of Veterans Affairs (VA) Regional Office in 
Providence, Rhode Island (RO).


FINDING OF FACT

The effects of the veteran's service-connected and 
nonservice-connected disabilities, considered in relation to 
his circumstances, would not prevent successful pursuit of a 
vocational rehabilitation program and successful employment 
in the field of Refrigeration, Air Conditioning and Heating.


CONCLUSION OF LAW

The criteria for finding that achievement of the veteran's 
vocational goal is reasonably feasible for purposes of 
entitlement to vocational rehabilitation and training under 
Chapter 31, Title 38, United States Code, have been met.  38 
U.S.C.A. §§ 3100, 3101, 3106 (West 1991); 38 C.F.R. §§ 21.1, 
21.35, 21.53 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran filed an application for Chapter 31 vocational 
rehabilitation in December 1996.  At that time, he had a 
combined 30 percent rating for five service-connected 
disabilities: status post anterior cruciate repair of the 
left knee (20 percent); hiatal hernia (10 percent); 
laceration over the left eyebrow (0 percent); residuals of a 
fracture of the left tripod (0 percent); and tinnitus (0 
percent).  

In February 1997, the RO informed the veteran that it had 
received his application for vocational rehabilitation and 
had scheduled him for group orientation to the program and a 
meeting with a counseling psychologist.  The counseling 
session took place the same month.  During this session, the 
veteran requested training in the Refrigeration, Air 
Conditioning and Heating field.  He reported that his left 
knee disability, which had retorn, caused pain if "taken to 
the extreme limits of any form of exercise or work", but did 
not limit him "if all activities are done in a practical 
way-meaning not over exerting."  

Based on the meeting with the veteran and career testing 
results, the VA counseling psychologist prepared a narrative 
report in March 1997.  This report reflects his opinion that: 
the veteran has an employment handicap that is not serious; 
the veteran's service-connected disability materially 
contributes to his impairment of employability; the veteran 
has not overcome the effects of the impairment; and that 
training in the field of Refrigeration, Air Conditioning and 
Heating is unsuitable.  

In making his decision, the counseling psychologist 
considered a letter from Joseph F. Alessi, M.D., which 
indicated that the veteran's knee problem was quite advanced 
and longstanding.  Dr. Alessi explained that there was 
extensive degeneration of the veteran's left knee, that 
physical therapy had failed to induce improvement, and that 
although the veteran faces future surgery (knee replacement), 
the surgery will be temporary and ineffective.  Dr. Alessi 
also noted that the veteran's knee becomes inflamed, stiff 
and essentially immobile in the normal course of walking.  He 
also noted that the knee "gives way" and the veteran falls 
to the ground twice weekly.   

The counseling psychologist also considered that the veteran 
has worked in a grocery store and deli, and as a core maker 
at a steel foundry and a truck loader for UPS.  As of October 
1995, the veteran was attending New England Institute of 
Technology (NEIT) for an Associate of Science degree in 
Refrigeration, Air Conditioning and Heating and had a grade 
point average of 3.44.  The counseling psychologist noted 
that the veteran expected to graduate in June 1997.  Despite 
these facts, and relying on printouts from The U.S. 
Department of Labor's Dictionary of Occupational Titles (DOT) 
and Occupational Outlook Handbook (OOH), which detail the 
physical requirements of the veteran's chosen career field, 
the counseling psychologist concluded that employment in that 
field would significantly aggravate or additionally injure 
the veteran's knee.

The next week, the counseling psychologist supplemented his 
initial narrative report after meeting with the veteran and 
his wife.  This report reflects that they discussed 
alternative career fields for the veteran to pursue.  The 
veteran ultimately agreed to contact several colleges for 
information on pursuing a degree in engineering.  The 
counseling psychologist indicated that if the veteran was 
admitted into any of the programs discussed during the 
meeting, he would not object.  He reasoned that employment in 
any of these fields would not aggravate the veteran's 
service-connected disability and would offer a reasonable 
expectation of employment.  Following this meeting, the 
counseling psychologist wrote the veteran a letter that 
indicated that the VA would not provide Chapter 31 benefits 
for the veteran's chosen program.  This appeal ensues from 
that determination.  

The counseling psychologist and the veteran met again 
approximately two weeks later, in March 1997, at which time 
they discussed the progress the veteran had made in 
contacting the colleges named during the prior meeting.  In 
October 1997, a Vocational Rehabilitation and Counseling 
Officer (officer) contacted the veteran regarding a notice of 
disagreement he had filed with the counseling psychologist's 
March 1997 letter.  During this telephone exchange, the 
veteran told the officer that he had successfully completed 
his heating and refrigeration training program at NEIT and is 
working full time installing refrigerator units.  He also 
told the officer that his job is compatible with his physical 
restrictions and due to weight loss, his knee has improved 
since he was evaluated by Dr. Alessi in March 1996.  
Allegedly, his job requires some, but not constant, climbing, 
kneeling and squatting, and he is not required to lift in 
excess of 20 pounds.

In December 1997, the veteran submitted a letter from  
[redacted], his instructor at NEIT.  Therein, Mr. [redacted] 
wrote that a disabled person is able to work in the veteran's 
chosen field.  He explained that he is a right hand amputee 
who has worked in the business since 1974 and has never been 
told that he could not perform a particular task.  He 
indicated that the veteran had performed all needed tasks in 
the lab and did well solving problems and thinking logically.  
He reminded the reader that the industry at issue is 
comprised of many different, varied positions.

He also submitted a letter from William S. Buonanno, M.D., 
which reflects that he evaluated the veteran in March 1997.  
Dr. Buonanno found that the veteran had reached maximum 
medical improvement, and would never be able to do any type 
of heavy-duty work without pain.  In a statement submitted 
with Dr. Buonanno's letter, the veteran points out that his 
current duties in the Heating and Air Conditioning field are 
not "heavy-duty."  He explains that he infrequently lifts 
objects, and that when he is required to do so, the objects 
usually weigh less than ten pounds.  He claims that he has 
not experienced pain or discomfort since he started the job.  
He disputes findings noted in the DOT and OOH.  Specifically, 
he indicates that he services private homes and small 
businesses thereby avoiding having to work in awkward or 
cramped positions or to install heavy units.

In March 1998, the veteran's representative contacted the RO 
with the message that the veteran is no longer interested in 
alternative training and would like to proceed with his 
appeal.   

A veteran is entitled to a program of rehabilitation services 
under 38 U.S.C.A. Chapter 31 if he has a service-connected 
disability of 20 percent or more and is determined to be in 
need of rehabilitation to overcome an employment handicap. 38 
C.F.R. § 21.40 (1998). In this case, the veteran meets the 
basic eligibility requirements for Chapter 31 vocational 
rehabilitation training as he has a combined service-
connected disability evaluation of 30 percent, effective 
since March 1995, and in March 1997, was determined to be in 
need of rehabilitation due to an employment handicap (as 
defined in 38 C.F.R. § 21.35(a)).

The provisions of Chapter 31 are intended to enable veterans 
with service-connected disabilities to achieve maximum 
independence in daily living and, to the maximum extent 
feasible, to become employable and to obtain and maintain 
suitable employment.  38 U.S.C.A. § 3100 (West 1991).  In 
each case in which a veteran has either an employment 
handicap or serious employment handicap, the VA must 
determine the reasonable feasibility of achieving a 
vocational goal.  38 C.F.R. § 21.53(a).  The term 
"vocational goal" is defined by statute as gainful 
employment consistent with a veteran's abilities, aptitudes 
and interests.  38 U.S.C.A. § 3101(8).

In order to find that the achievement of a particular 
vocational goal is reasonably feasible, the facts must show 
that the effects of the veteran's service-connected and 
nonservice-connected disabilities, when considered in 
relation to his circumstances, do not prevent successful 
pursuit of a vocational rehabilitation program and successful 
employment.  38 C.F.R. § 21.35(h)(2).  The criteria for 
feasibility are: (1) a vocational goal must be identified; 
(2) the veteran's physical and mental conditions must permit 
training to begin within a reasonable period; and (3) the 
veteran must possess the necessary educational skills and 
background to pursue the goal or will be provided services by 
VA to develop such necessary educational skills as part of 
the program.  38 C.F.R. § 21.53(d).  Achievement of a 
vocational goal is not currently reasonably feasible if the 
effects of the veteran's disability (service and nonservice-
connected), when considered in relation to his circumstances, 
prevent him from successfully achieving a vocational goal, or 
are expected to worsen within the time period needed to 
achieve the goal, thereby making achievement not reasonably 
feasible.  38 C.F.R. § 21.35(h)(3).

In making the determination as to the feasibility of a 
vocational goal, VA must offer the veteran an initial 
evaluation under the provisions of 38 C.F.R. § 21.50.  
However, where such determination cannot be made on the basis 
of information developed during the initial evaluation, an 
extended evaluation is required.  See 38 C.F.R. § 21.57.  The 
determination of the reasonable feasibility of a veteran 
achieving a vocational goal must be made at the earliest time 
possible during an extended evaluation, but not later than 
the end of the period of evaluation.  Any reasonable doubt as 
to feasibility will be resolved in the veteran's favor.  38 
C.F.R. 
§ 21.57(c)(1).

The aforementioned evidence clearly establishes that the 
effects of the veteran's service-connected and nonservice-
connected disabilities, when considered in relation to his 
circumstances, did not prevent him from successfully pursuing 
a vocational rehabilitation program and finding employment in 
his chosen field.  The VA counseling psychologist apparently 
believed, based on the record, that the goal was not feasible 
at the time the veteran applied for Chapter 31 training.  
However, the Board finds that it is not entirely clear from 
the record that the goal was not feasible, particularly in 
light of the veteran's statements concerning the nature and 
extent of his disability and the other supportive evidence of 
record.  Further, by later meeting that goal, the veteran 
established that it would have been feasible had it been 
approved.  The VA counseling psychologist focused on the 
possibility that the veteran's training and subsequent 
employment in his chosen field could aggravate his knee 
disability.  While acknowledging that there is some support 
in the record that the veteran's service-connected left knee 
disability may reasonably have been expected to worsen within 
the time period needed to achieve the goal, there is also 
evidence in the record supportive of the veteran's position 
on this point.  

The Board notes that when all the evidence is assembled, the 
determination must then be made as to whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  The Board is of the opinion that the evidence 
is in equipoise on the matter of the feasibility of the 
veteran's goal in this case.  Thus, with resolution of 
reasonable doubt in the veteran's favor, the Board finds that 
under 38 C.F.R. § 21.53(h)(2) the vocational goal of pursuing 
training and finding 

employment in the Refrigeration, Air Conditioning and Heating 
field would have been reasonably feasible at the time the 
veteran applied for Chapter 31 training.  


ORDER

The appeal is granted.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

